Citation Nr: 0616240	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-36 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to April 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Indianapolis, Indiana, which denied service connection for 
post-traumatic stress disorder (PTSD).  

The veteran filed a prior claim for service connection for 
PTSD, which was adjudicated in July 1994.  The RO informed 
the veteran by letter in November 2001 that it received the 
"reopened claim" and what evidence was needed before the RO 
reviewed it.  Apparently, in the February 2003 rating 
decision, the RO found that new and material evidence had 
been received to reopen the claim, but denied the claim on 
the merits.  To establish jurisdiction over the issue of 
service connection for PTSD, the Board must first consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim.  38 U.S.C.A. §§ 5108, 7104 
(2005).  The Board must proceed in this fashion regardless of 
the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92.  Therefore, the issue before 
the Board is whether new and material evidence has been 
submitted to reopen the claim for service connection for 
PTSD.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence received by VA since the July 1994 RO rating 
decision pertinent to the claim of service connection for 
post-traumatic stress disorder bears directly and 
substantially on the specific matter under consideration 
because it tends to show that the veteran has a current post-
traumatic stress disorder disability; it relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying service connection 
for post-traumatic stress disorder is final. 38 U.S.C.A. §§ 
5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

3.  Since the July 1994 rating decision, new and material 
evidence has been received, and the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder is reopened. 38 U.S.C.A. §§ 5103, 5103A, 7104 (West 
2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this case, the veteran 
appealed a February 2003 rating decision.  Only after that 
rating action was promulgated, did the RO, in April 2004, 
provide notice to the claimant regarding what information 
and evidence will be obtained by VA, what information and 
evidence the claimant is expected to provide, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.   See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Although the RO could have and 
should have provided the veteran with VCAA notice prior to 
the initial unfavorable decision, the Board finds the error 
to be non-prejudicial in this case.  In this regard, an 
assistance letter was sent to the veteran in November 2001 
that told him specifically what was needed to reopen his 
claim.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  VA obtained all records identified by the 
appellant and he has had the full opportunity to present 
evidence and argument.  In any event, this claim was 
readjudicated in September 2004, which was after the veteran 
received appropriate notice, so any defect in the timing of 
the notification was not, ultimately, prejudicial.  The VCAA 
notice sent in April 2004 complied with all four requirements 
in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), in that it: 
(1) informed the veteran about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed him about the information and evidence that VA 
will seek to provide; (3) informed him about the information 
and evidence the claimant is expected to provide; and (4) 
requested that he provide any evidence or information 
pertaining to his claim.  

Although the letter does not use the precise language, the 
letter advised the veteran to use an enclosed VA Form 21-4138 
to tell VA about any other records that exist to support his 
claim.  It also informed the veteran that he may send the 
records himself  and encouraged him to send the information 
and evidence as soon as he could.  This language is 
sufficiently broad to meet the requirements of the fourth 
element.  In a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  The failure 
to use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled to the 
extent possible with regard to this claim.  In view of the 
favorable determination regarding reopening of the claim, no 
further discussion of the duty to assist is required. 

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(which provides for the diagnosis of mental disorders in 
accordance with the American Psychiatric Association: 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 
32 (4th Ed.) (1994) (DSM IV)); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2005); see Moreau v. Brown, 9 Vet. App. 389, 394 
(1996).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, 
if the Board determines that the evidence is "new and 
material," it must reopen the claim and evaluate the merits 
of the claim in view of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).
Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes: service medical 
records, service personnel records, VA records for treatment 
from 1990-1993 and 2000-2004, VA compensation examinations, 
and the veteran's contentions, as presented in written 
stressor statements and briefs.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis will focus specifically on what the evidence shows, 
or does not show, on the claim.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
claimant).

The Board finds that new and material evidence has been 
received since the final decision in July 1994.  

At the time of the July 1994 rating decision, the veteran 
alleged two stressors: (1) in February or March 1967, while 
building Highway 1 outside of Cam Rahn Bay, the veteran was 
exposed to mortar attacks; (2) in June or July 1967, the 
Vietcong cut through wire at Dong Ba Thin and sabotaged three 
to four helicopters in the middle of the night.  A letter 
from a Vet Center received in November 1993, indicated the 
veteran had participated in approximately 30 sessions of a 
Rap Group that addressed PTSD issues.  A diagnosis of PTSD 
with depression was shown in August 1990, but the last 
recorded diagnosis shown in treatment records includes 
dysthymic disorder and alcohol dependence in remission.  A VA 
PTSD compensation examination was also of record; it reflects 
a diagnosis of alcohol dependence by history.  Since the July 
1994 decision, VA outpatient records consistently and 
continuously show a diagnosis of PTSD from entries in VA 
mental health records dated from November 2001 through the 
last entry in July 2004.  A diagnosis of PTSD is new since 
the record at the time of the July 1994 rating decision 
indicated the veteran did not have a current diagnosis of 
PTSD.  The evidence is also material because having a current 
diagnosis of PTSD is an essential element in a claim for 
service connection for PTSD.  38 C.F.R. § 3.304(f); see 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996); see also Gilpin 
v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  As such, 
it raises a reasonable possibility of substantiating service 
connection for PTSD.  Accordingly, the veteran's claim for 
service connection for PTSD is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for post-traumatic stress disorder is 
reopened.


REMAND

Over the years, the veteran has identified four stressors, 
upon which, he attributes his PTSD diagnosis:  (1) in 
February or March 1967, while building Highway 1 outside of 
Cam Rahn Bay, the veteran was exposed to mortar attacks; (2) 
in June or July 1967, the Vietcong cut through wire at Dong 
Ba Thin and sabotaged three to four helicopters in the middle 
of the night; (3) in January 1968, he was exposed to sniper 
fire and mortar fire while on TDY (temporary duty), providing 
security at Dong Ba Thin; and, (4) in his first month in 
Vietnam, he witnessed the aftermath of a shooting between two 
American soldiers who were fighting.  According to M21-1MR, 
Part IV, Subpart ii, Chapter 1, Section D, Topic 14, "At a 
minimum, the veteran must provide the following: a stressor 
that can be documented, a location where the incident took 
place, the approximate date (within a two-month period of 
time) of the incident, and the unit of assignment at the time 
the stressful event occurred.  Service personnel records 
indicate the veteran's unit of assignment during his tour in 
Vietnam was with Company D, 864th Engineering Battalion 
(Construction).  The veteran has provided a time frame of two 
months or less for each stressor incident and he has 
identified a specific or general location of each incident.  
The Board is unable to locate any evidence, such as a 
negative response from the United States Army and Joint 
Services Records Research Center (JSRRC) that indicates that 
the information provided by the veteran was insufficient or 
his stressors are of the sort that cannot be documented.  
Consequently, the Board is of the opinion that an attempt 
must be made to verify the veteran's stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  The RO's 
attention is directed to Dingess, 19 Vet. 
App. 473 (2006) (requiring VCAA notice to 
include the five elements of a service 
connection claim:  (1) veteran status; 
(2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; (4) degree of 
disability; and (5) effective date of the 
disability.)  The RO should provide the 
appellant written notification specific 
to his claim for service connection for 
PTSD.  The letter should solicit 
additional information as to the date of 
the incident(s), places of the 
incident(s), unit of assignment at the 
time of the incident(s), detailed 
description of the event(s), medals or 
citations received as a result of the 
incident, and name and other identifying 
information (e.g., unit of assignment) 
concerning any other individuals involved 
in the event(s), if appropriate.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claim.

2.  The RO should review the file and 
prepare a summary of all evidence 
pertaining to the veteran's stressor 
incidents.  The RO should then forward the 
summary to the JSRRC and/or any other 
agency the AMC deems appropriate, and 
request such documents as unit histories 
in order to ascertain whether the stressor 
incidents occurred.

3.  When the above evidentiary development 
has been accomplished, any additional 
records have been associated with the file 
and if a stressor has been verified 
schedule the veteran for a PTSD 
examination to determine the correct 
diagnosis of any psychiatric disorder 
present and to determine whether the 
diagnostic criteria for PTSD are satisfied 
(current regulations require a diagnosis 
of PTSD in conformance with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV)).  All indicated studies must be 
conducted.  The claims file must be made 
available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder.  The examiner should integrate all 
previous psychiatric findings and 
diagnoses with current findings to obtain 
an accurate picture of the veteran's 
psychiatric status.  The examiner should 
be informed of the stressor(s) that have 
been verified.  The examiner should be 
requested to provide an opinion as to 
whether the veteran has PTSD related to 
his military service, and whether a 
diagnosis of PTSD is supportable solely by 
the stressor(s) that have been supported 
in the record.

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so indicate.  
The physician should provide the rationale 
for the opinions provided.

4.  Thereafter, the AMC should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the AMC should undertake it 
before further adjudication of the claim.

5.  Thereafter, the AMC should 
readjudicate the claim for service 
connection for PTSD.  If the claim remains 
denied, the appellant and his 
representative should be furnished an 
appropriate SSOC, and given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


